PER CURIAM.
Affirmed. Appellant is cautioned once again that the filing of any future conviction and/or sentencing challenges in this case which attempt to litigate baseless claims or claims previously raised and rejected may result in issuance of an order to show cause and prohibitions under State v. Spencer, 751 So.2d 47 (Fla.1999), as well as recommendations of disciplinary sanctions pursuant to section 944.279, Florida Statutes (2012). We acknowledge that we previously cautioned appellant in Case No. 4D10-3134, but recognize that the motion before this court was filed well before that August 16, 2010 order.

Affirmed.

POLEN, STEVENSON and TAYLOR, JJ., concur.